Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1, 3, 5-7, 15, 17, and 19-21 are pending.
Claims 2, 4, 8-14, 16, and 18 are canceled.
Claims 1, 3, 15, and 17 are currently amended. 
	Claims 1, 3, 5-7, 15, 17, and 19-21 are under examination on the merits.

Rejections Withdrawn
35 U.S.C. 112(b)
The rejection of claims 8-14 under 35 U.S.C. 112(b), because claim 8 is a “use” claim, is withdrawn in view of the cancellation of the claims.

35 U.S.C. 103
The rejection of claims 1, 5, 6, 15, 19, and 20 under 35 U.S.C. 103 as being unpatentable over Chang et al. (WO 2016/201300, international publication date: 12/15/2016) in view of Rasi et al. (NZ 20030552907, publication date: 06/30/2008) and Tsao et al. (Cancer Research, 43: 1217/1222, 1983) is withdrawn in view of the claim amendments, dated 09/16/2022. Claims 8, 12, and 13 are canceled. 

The rejection of claims 7 and 21 under 35 U.S.C. 103 as being unpatentable over Chang et al. (WO 2016/201300, international publication date: 12/15/2016), Rasi et al. (NZ 20030552907, publication date: 06/30/2008), and Tsao et al. (Cancer Research, 43: 1217/1222, 1983), as applied to claims 1, 5, 6, 8, 12, 13, 15, 19, and 20, and further in view of Hu et al. (World J Gastroenterol, 22(30): 6876-6889, 2016) is withdrawn in view of the claim amendments, dated 09/16/2022. Claim 14 is canceled. 

Rejections Maintained
35 U.S.C. 112(a)
The rejection of claims 3 and 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is maintained. Claims 2, 4, 9-11, 16, and 18 are canceled.

Response to Arguments
With respect to the claim rejections under 35 U.S.C. 112(a), Applicant asserts that “[t]he amended claims 1 is directed to a pharmaceutical kit for treating a cancer, which comprises an agent to increase the expression of CEA and a CAR-NK cells specific to the CEA, in which the CAR comprises a variable domain having an amino acid sequence at least 85% identical to SEQ ID NO: 1. It is noted that the variable domain of the CAR comprises the heavy and light chain CDRs, which are comprised within the amino acid sequence at least 85% identical to SEQ ID NO: 1.” As such the written description requirement has been satisfied. This argument has been fully considered but is not deemed persuasive. The issue with written description in this case is that the claims recite a genus of anti-CEA CARs having at least 85% homology with SEQ ID NO: 1. This genus comprises anti-CEA CAR species having different heavy and light chain CDRs. Absent empirical determination one skilled in the art would be unable to envision which 85% homology variants of the anti-CEA CAR of SEQ ID NO: 1, which includes species having variant heavy and light chain CDRs, are capable of binding CEA. Furthermore as indicated in the Non-Final Rejection, dated 07/12/2022, given the variability in the claimed genus as well as the high level of unpredictability in the art, the species described by Applicant are not sufficiently representative of the entire genus. Additionally following a review of the specification, it is submitted that the specification fails to describe relevant, identifying structural characteristics, i.e. heavy and light chain CDR sequences, that correlate with the ability to bind CEA. Accordingly the written description requirement has not been satisfied in the instant case, and the claim rejections under 35 U.S.C. 112(a) are maintained.
As indicated above the rejection of the claims under 35 U.S.C. 103 has been withdrawn, because the references cited do not teach or suggest the claimed method, wherein the CAR comprises a variable domain having an amino acid sequence at least 85% identical to SEQ ID NO: 1.

New Grounds of Rejection
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7, 15, and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to an anti-CEA chimeric antigen receptor (CAR) that comprises a variable domain at least 85% identical to SEQ ID NO: 1. The claims are drawn to a broad genus of anti-CEA CAR variable domains that are at least 85% identical to SEQ ID NO: 1, which includes species having variation in the heavy and light chain CDRs. The specification describes relevant, identifying characteristics for various species within the genus of anti-CEA CAR variable domains that are at least 85% identical to SEQ ID NO: 1, specifically anti-CEA CAR variable domains that are at least 85% identical to SEQ ID NO: 1 that comprise the heavy and light chain CDRs comprised within SEQ ID NO: 1; however in the absence of empirical determination, one skilled in the art would be unable to readily envision at least most of the species encompassed by the claimed genus, because in the absence of screening methodologies, one skilled in the art would be unable to readily envision which anti-CEA CAR variable domains that are at least 85% identical to SEQ ID NO: 1, which includes species having variation in the heavy and light chain CDRs, are capable of binding CEA. As such it is submitted that the instant disclosure does not sufficiently demonstrate that Applicant was in possession of the claimed genus at the time of filing, and the claims therefore do not satisfy the written description requirement.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The range of species encompassed by the claimed genus is highly variant. Although Applicant has adequately described multiple species encompassed by the claimed genus, specifically, anti-CEA CAR variable domains that are at least 85% identical to SEQ ID NO: 1 that comprise the heavy and light chain CDRs comprised within SEQ ID NO: 1, due to the substantial CDR variation within the genus as well as the high level of unpredictability in the art, said adequately described species are not sufficiently representative of the entire genus. Furthermore the specification does not disclose relevant, identifying structural characteristics, in the form of heavy and light chain CDR amino acid sequences, that correlate with the ability to bind CEA. Structural features that could identify 85% sequence homology heavy and light chain CDR variants of SEQ ID NO: 1 that bind CEA are absent from the disclosure. 
Furthermore while the prior art teaches some understanding of the structural basis of antigen-antibody recognition, it is noted that the art is characterized by a high level of unpredictability, since the skilled artisan still cannot accurately and reliably predict the consequences of amino acid substitutions, insertions, and deletions in the antigen-binding domains. For example in a series of experiments involving a monoclonal antibody to Legionella pneumophilia serotype 1, McCarthy et al. (J. Immunol. Methods, 251(1-2): 137-149, 2001) demonstrated that a single VH CDR3 substitution of tyrosine to serine at position 95 resulted in the total loss of antigen recognition in an ELISA. Lin et al. (African Journal of Biotechnology, 10(79):18294-18302, 2011) teach that a single amino acid substitution in the VL CDR3 of an anti-avian infectious bronchitis virus (IBV) single-chain antibody (ZL.80) may abrogate binding. For example at Figure 3, Lin et al. demonstrate that replacing either the Cys105 or Asp106 residue in the VL CDR3 of ZL.80 with an alanine residue reduces binding to near negative control levels. Lin et al. also teach that some single amino acid substitutions in the VL CDR3 of ZL.80 may significantly improve binding. For example replacing the Val108 residue in the VL CDR3 of ZL.80 with a tyrosine residue results in a 12.9-fold increase in affinity compared to parental ZL.80. Accordingly absent empirical determination, one skilled in the art would be unable to predict or envision which heavy and light chain CDRs comprised within SEQ ID NO: 1 could be changed such that the resultant antigen-binding region is capable of binding CEA. The general knowledge and level of skill in the art does not adequately supplement the omitted description, because specific, not general, guidance is needed. Since the disclosure fails to describe relevant, identifying structural characteristics, in the form of heavy and light chain CDR amino acid sequences, that correlate with the ability to bind CEA and because the claimed genus is highly variant, the species described in the specification are not sufficient to describe the claimed genus. 
Although screening techniques can be used to isolate 85% sequence homology heavy and light chain CDR variants of SEQ ID NO: 1 that bind CEA, Applicant is reminded that the written description requirement of 35 U.S.C. 112 is severable from the enablement provision. As stated in Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” 
To conclude given the lack of particularity with which the claimed CARs are described in the specification, it is the Examiner’s position that in the absence of empirical determination, one skilled in the art would be unable to readily envision at least most of the members of the genus claimed. Furthermore the instant disclosure does not sufficiently demonstrate that Applicant was in possession of the claimed genus at the time of filing. The claims therefore fail to satisfy the written description requirement of 35 U.S.C. 112(a).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642